Citation Nr: 1613378	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-23 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for ulcerative colitis.  

4.  Entitlement to service connection for arthritis of multiple joints, claimed as secondary to colitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991 and from         January 2002 to October 2002.  He also has a period of Active Duty for Training (ACDUTRA) from October 1991 to February 1992 and service in the Air National Guard (ANG) until he was medically retired from that organization in 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The rating decision on appeal also continued a current disability rating for the service-connected asthma.  The Veteran cited this as an issue on appeal in his Notice of Disagreement, but he did not include this issue in his Substantive   Appeal.  The evaluation of the service-connected asthma is accordingly not an   issue currently on appeal before the Board.  38 C.F.R. § 20.202, 20.1103 (2015).

In August 2015 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO. A transcript of his testimony is of record.

The issues of service connection for ulcerative colitis and arthritis are addressed in the Remand section below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  Sleep apnea was not shown in active service or for several years thereafter and there is no competent opinion suggesting the condition is related to active service. 

2.  Hypertension was not shown in active service or for several years thereafter and there is no competent opinion suggesting the condition is related to active service.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The requirements to establish entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation     of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The Veteran in this case received fully-compliant VCAA notice in December 2007, and he had ample opportunity to   respond prior to the October 2008 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, private treatment records, VA treatment records and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  

The Veteran has not been afforded a VA examination in support of his claims for service connection for sleep apnea and hypertension.  However, there is no competent and credible evidence of such disabilities during active service, nor evidence of hypertension during the year following service.  Moreover, there is no competent evidence suggesting the current conditions are related to service.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

The Veteran was afforded a hearing before the Board, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to events in service, symptomatology, and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the person was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In other words, service connection is generally not warranted when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App.   484, 487 (1993).  Similarly, the presumptions of soundness and aggravation do not apply to INACDUTRA unless the person concerned became disabled as a result of   an injury incurred or aggravated in the line of duty during INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis or cardiovascular-renal disease (including hypertension) to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service connection for sleep apnea

Service treatment records relating to the Veteran's periods of active duty are silent in regard to sleep apnea or associated symptoms.  In his claim for service connection the Veteran reported having been treated for sleep apnea in June 2007.

Treatment records from Dr. Raugust, an otolaryngologist, show the Veteran underwent surgery for deviated septum and sinus problems (hypertrophic turbinates and chronic pansinuitis) in November 2006.  Dr. Raugust noted the Veteran had a history of snoring and would undergo a workup for sleep apnea after recovery from surgery.

The Veteran presented to Tanana Valley Clinic in May 2007 on referral by           Dr. Raugust.  The clinician noted symptoms of difficulty sleeping and daytime drowsiness in the context of chronic snoring.  The Veteran reported he had last  slept well a year earlier.  The clinical impression was obstructive sleep apnea (OSA).  The Veteran was referred for overnight polysomnogram, which was performed at Alaska Sleep Clinic in June 2007 and resulted in an impression of severe mixed OSA and Central Sleep Apnea.

In his August 2015 videoconference hearing before the Board the Veteran testified that he feels his sleep apnea was brought on by stress.  When asked by his representative, he further stated that no medical provider had suggested to him    that his sleep apnea is associated with his service-connected asthma.  

The evidence of record demonstrates a diagnosis of OSA.  However, there is no competent and credible evidence that OSA became manifested during service; the Veteran himself has not asserted that he had symptoms associated with OSA during active service, and actual diagnosis of OSA was not made until 2007, five years after discharge from his second period of active service.  The Veteran evidently developed OSA during a period in which he was affiliated with the ANG and performing regular weekend drills (INACDUTRA), but service connection is    
not awarded for a disease process that becomes manifest during INACDUTRA.  Brooks, 5 Vet. App. 484, 487.

In sum, there is no competent evidence of record suggesting that the Veteran's sleep apnea arose during active service or that such condition is etiologically related to service or service-connected disability.  Accordingly, the requirements for service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Service connection for hypertension

Service treatment records relating to the Veteran's periods of active duty do not show hypertension.  A January 1991 physical examination revealed blood pressure of 120/72.  In his claim for service connection the Veteran reported having been on medication for hypertension beginning in 2006.

A November 2006 history and physical (H&P) examination at Fairbanks Memorial Hospital notes that hypertension runs in the Veteran's family.

An ANG aeromedical summary in March 2007 cites current essential hypertension, being treated with Atenolol tablets.

Treatment records from Tanana Valley Clinic in May 2007 cite hypertension having been diagnosed in 2006.

In his August 2015 videoconference hearing before the Board, the Veteran testified that medical providers had told him that he developed hypertension due to the stress of his job.

The evidence of record establishes the Veteran as having hypertension, but there is no medical or lay evidence of hypertension during service or to a compensable degree within the first year after discharge from service.  The Veteran's hypertension became manifest during a period in which he was still affiliated with the ANG and performing regular weekend drills (INACDUTRA), but as noted above service connection is not awarded for a disease process that becomes manifest during INACDUTRA.  Brooks, 5 Vet. App. 484, 487.
 
In sum, there is no competent and credible evidence showing hypertension arose during a period of active duty or within one year thereafter, and no competent evidence suggesting his hypertension is otherwise related to a period of active service.  Accordingly, the requirements for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.


REMAND

The Board finds that additional development is needed with respect to the claims for service connection for ulcerative colitis and arthritis.

In October 1990, during his first period of active service, the Veteran complained  of vomiting, diarrhea and abdominal cramping.  The clinical impression was acute gastroenteritis.  The Veteran was discharged from that period of service in June 1991.  In April 2000, prior to his second period of active duty, the Veteran was diagnosed with ulcerative colitis.  It was noted the Veteran had enjoyed good health until his current episode, which began as abdominal cramps and bloody diarrhea     4-6 weeks earlier.  On a December 2001 examination conducted immediately prior to his January 2002 to December 2002 period of active duty, the examiner noted the Veteran was diagnosed with ulcerative colitis in April 2000 that was treated with Asacol with good results.   

In April 2002, during the Veteran's second period of active service, the Veteran  had a gastrointestinal consult at Madigan Army Medical Center that stated the Veteran's ulcerative colitis had remained in remission with medication and was fairly easily controlled.  In May 2002 a Medical Board stated that the Veteran was doing very well with medication and highly recommended the Veteran be retained in the ANG.  In June 2002 a Physical Evaluation Board characterized the Veteran's ulcerative colitis as asymptomatic with treatment (Asacol) and recommended that the Veteran be returned to unrestricted duty.  However, in July 2002 the Office       of the Air Surgeon at the National Guard Bureau recommended that the Veteran remain in non-deployable status.  Per a September 2002 endorsement, the Veteran's unit noted that the Veteran was not currently occupying a deployable billet in any event.
 
In September 2002, also during the Veteran's second period of active service, he presented to Fairbanks Memorial  Hospital complaining of bloody stools for the past two days and abdominal pain and cramping for the past ten days.  He stated he had the same symptoms two years earlier, when he was diagnosed with ulcerative colitis, but not this bad.  The Veteran was treated with prednisone, Vicodin and fluids; the clinical impression was acute exacerbation of ulcerative colitis.  The Veteran was discharged from his second period of active duty in October 2002.  

In November 2003 the Veteran presented to the emergency room (ER) of Fairbanks Memorial Hospital complaining of intermittent vomiting and diarrhea over the past 10 days, with some dark stools and blood-tinged vomitus.  He stated that the last  emergency room treatment for ulcerative colitis had been in 2002.  The Veteran was treated with fluids and a taper regimen of prednisone for two weeks.  The clinical impression was acute exacerbation of ulcerative colitis.   

In December 2003 the Veteran underwent sigmoidoscopy by Dr. Burger in which he was noted to have a past history of ulcerative colitis with recurrent flares requiring corticosteroid therapy; the Veteran was currently on a pulse dose of prednisone        for such a possible flare.  Sigmoidoscopy showed current mild-to-moderate distal colitis characterized by inflammation, increased friability and very tiny superficial ulcerations in the retrosigmoid colon, the appearance of which was consistent with     a mild-to-moderate flare of ulcerative colitis that may have been moderated by his corticosteroid therapy. The endoscopic diagnosis was mild flare of ulcerative colitis possibly moderated by partial treatment.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of     a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling    than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

In his August 2015 videoconference hearing before the Board, the Veteran testified that his ulcerative colitis symptoms began during a weekend drill in March 2000, and that he sought treatment the day after his weekend drill in April 2000.  However, these were dates of INACDUTRA, and only injuries, not disease processes, occurring during inactive duty training are subject to service connection.

In light of the above, the Board finds that a VA examination and opinion is necessary to adequately address the claim for service connection for ulcerative colitis.

Concerning arthritis, in November 1990, during his first period of active service,    the Veteran was treated for pain in the low and mid back following a skiing accident.  The emergency treatment record at the time showed an impression         of "musculoskeletal back pain."  Follow-up the next day noted impression of "spasm/[illegible]."  Numerous periodic physical examinations thereafter during service show no current abnormality of the spine.  Service treatment records relating to his periods of active duty do not show a diagnosis of arthritis.

Post service records note the Veteran experiences arthritis-like pain in his joints when his medication for ulcerative colitis wears off, but x-ray evidence of arthritis has not been shown.  Chiropractic records from Dr. Harrison show the Veteran was treated for low back pain after a pulling/pinching injury in September 2007.  In April 2008 he was treated for low back pain without reported trauma.  

As the Veteran was seen for a back strain during active service and has current complaints related to intermittent pain in his back, the Board finds that a VA back examination is warranted.  

With respect to the other joints, as arthritis is claimed as secondary to ulcerative colitis, such matter must also be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, these issues are REMANDED for the following:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for ulcerative colitis, back disability, and arthritis of multiple joints.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA intestinal (ulcerative colitis) examination to address his claim for service connection.  The claims file must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability  or greater) that the Veteran's ulcerative colitis is a maturation of or related to the complaints of vomiting, diarrhea, and abdominal cramping diagnosed as acute gastroenteritis in October 1990 during his first period of active service?  Please explain why or why not.

b. If not related to the October 1990 gastrointestinal complaints, did the ulcerative colitis that preexisted his second period of service in 2002 undergo a permanent worsening (as opposed to a temporary exacerbation of symptoms) during his 2002 period  of active service?  In rendering this opinion, please address the September 2002 in-service complaints of bloody stools, abdominal pain and cramping attributed at that time to his ulcerative colitis. 

c. If the preexisting ulcerative colitis did undergo a permanent worsening during his 2002 period of active service, was that worsening clearly the normal progression of the disease (as opposed to being the result of events in service)?  Please explain why or why not.

3.  Schedule the Veteran for a VA back examination to address his claim for service connection.  The claims file must be reviewed by the examiner.  All indicated tests, including x-rays, should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please provide a diagnosis for any back disability found on examination.

b. For any back disability diagnosed, please provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the diagnosed back disability arose in service or is etiologically related to the complaints in November 1990 of low and mid back pain following a skiing accident.  A rationale for all opinions expressed should be provided.  

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


